Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Quayle Action
This application is in condition for allowance except for the following formal matters: 

Claim Objections
Claims 1, 2, 11-13, 15, 16 and 20 are objected to because of the following informalities:  

Claim 1, lines 8-9; and claim 16, lines 9-10: the examiner suggests rewriting “wherein each conductive strip” to --wherein each of the plurality of conductive strips-- to provide consistency in the claim language. 
Claim 2, line 6; and claims 11-13, line 1 of each claim: the examiner suggests rewriting “the device” to --the combined overtone resonator device-- to provide consistency in the claim language. 

Claim 15, lines 1-2, the examiner suggests rewriting “the devices” to --the plurality of combined overtone resonators devices-- to provide consistency in the claim language. 

Claim 15, line 2, the examiner suggests rewriting “a single substrate” to --the substrate-- to avoid an antecedent/ambiguity issue with the previous recited “substrate” recited in claim 1. 

Claim 16, line 2, the examiner suggests rewriting “the devices” to --the plurality of combined overtone resonators devices-- to provide consistency in the claim language. 

Claim 20, line 2, the examiner suggests rewriting “a single substrate” to --the substrate-- to avoid an antecedent/ambiguity issue with the previous recited “substrate” recited in claim 19. 


Appropriate correction is required.
Allowable Subject Matter

	Claims 1-20 are allowed. 

The following is a statement of reasons for the indication of allowable subject matter:  

	The most relevant prior art reference is Gong et al. (US2015/0162520 A1). Gong et al. teaches in Figure 7 a resonator system comprising the following:
A piezoelectric plate (514) suspended from a substrate (504), the piezoelectric plate having a top surface, a bottom surface, a length direction, a width direction and a thickness direction between the top surface and the bottom surface, the top surface and the bottom surface extending along the length direction and the width direction, and a first interdigitated electrode (518) comprising a plurality of conductive strips disposed on the top surface, wherein each conductive strip has an electrode width substantially along the width direction, and wherein the plurality of conductive strips are arranged with a pitch substantially along the width direction (See related Figure 1); and 
A circuitry/input in communication with the resonator device to apply an alternating voltage through the first interdigitated electrode to excite a mechanical vibration (i.e. lamb mode) in a cross sectional plane of the piezoelectric plate, the cross sectional plane extending along the width direction and the thickness direction.
However Gong et al. does not teach in regards to claims 1, 16 and 19, wherein the excited mode is a two-dimensional mode of mechanical vibration comprising a two-dimensional combined overtone mode of second and third order asymmetrical Lamb-wave overtones. Thus the applicants claimed inventions have been determined to be novel and non-obvious. By virtue of dependency from either claims 1, 16 or 19, claims 2-15, 17, 18 and 20 have also been determined to be novel and non-obvious. 

Conclusion
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 5712721769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JORGE L SALAZAR JR/Examiner, Art Unit 2843                                                                                                                                                                                                        
/RAKESH B PATEL/Primary Examiner, Art Unit 2843